DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagi (JP2017225698A) (Yagi), see attached 
Regarding Claim 1, Yagi teaches an in-body cavity ultrasonic probe (12) comprising: 
an ultrasonic oscillator (transducer array 70) that is to be inserted into a body cavity of a subject and transmits ultrasonic waves to a test site (see paragraph 4, “An ultrasonic transducer (usually provided at a distal end portion of an elongated flexible tube) that transmits / receives ultrasonic waves, which is an intracavity probe to be inserted into a body cavity for puncturing while confirming a puncture site with an ultrasonic image)”);
 5a shaft (34) that has a slim shape and is to be inserted into the body cavity (see paragraph 15, insertion hole, further defined as forceps channel 34 in paragraph 22 and Fig. 1, the definition of slim can be defined as something that is small in width and long and narrow in shape which can be seen of forceps channel 34 in Fig. 1); 
a needle to be inserted to the test site (see Fig. 1 and paragraph 19 “A part of the ultrasonic diagnostic system is inserted into a body cavity of a subject and punctures a puncture needle into a subject's tissue (examination site) in the body cavity”); and 
a needle guide member that includes a straight tubular insertion member through which the needle is inserted, has a slim shape (see Fig. 2, outer tube “46”), and is to be mounted to the shaft (see Fig. 1, operation portion “28”), wherein 
the needle guide member “46” rotates about a guide shaft (rotating shaft “52”) extending in the lateral 10direction of the shaft, thereby changing the insertion direction of the needle (see Fig. 4, elevating base “50”, also see paragraph 26”).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi (JP2017225698A) (Yagi) in view of Isobe (US20190313884A1) (Isobe)

Regarding Claim 2, Yagi teaches the in-body cavity ultrasonic probe according to Claim 1, but is silent to the device comprising a locking mechanism that restricts rotation of the needle guide member to lock the insertion direction of the needle.
In an analogous field of medical imaging, Isobe teaches an ultrasound device comprising a locking mechanism (brake mechanism “10”) that restricts rotation of the needle guide member (insertable portion “6“) to lock the insertion direction of the needle (see Fig. 9B and paragraphs 126-128, also see paragraph 131, also see abstract).


Regarding Claim 3, Yagi as modified by Isobe in teaches the in-body cavity ultrasonic probe according to Claim 2, but is silent to wherein the locking mechanism can lock the needle guide member in any of a plurality of predetermined locking positions.
Isobe further teaches wherein the locking mechanism (brake mechanism “10”) can lock the needle guide member in any of a plurality of predetermined locking positions (see Fig. 9B and paragraphs 126-128, also see paragraph 9, wherein the user can operate the operating unit to vary the predetermined angle and in the broadest reasonable interpretation, the user changing the predetermined angle between procedures would speak on a plurality of predetermined locking positions).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to provide the in-body cavity ultrasonic probe of Yagi modified by Isobe wherein the locking mechanism can lock the needle guide member in any of a plurality of predetermined locking positions of Isobe to increase control and accuracy of the needle guide member and needle. Wherein a plurality of predetermined locking positions increases the number of procedures available to preform and further reduces risk of damaging the body cavity in said procedures.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi (JP2017225698A) (Yagi) in view of Law US4742829A (Law)

Regarding Claim 4, Yagi teaches the in-body cavity ultrasonic probe according to Claim 1, but is silent to wherein a puncture attachment including the needle and the needle guide member is detachably attached to the shaft.
In an analogous field of medical imaging, Law teaches an ultrasonic device including a puncture attachment which including the needle and the needle guide member (see paragraph 11, “The biopsy needle assembly “12” includes a guide “22” for a biopsy needle “24”) is detachably attached to the shaft (shaft “14”)(see paragraph 6, “The biopsy needle assembly “12”  is detachably mounted to the probe for obtaining tissue and fluid samples”, also see Fig. 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to provide the in-body cavity ultrasonic probe of Yagi with a puncture attachment which including the needle and the needle guide member which is detachably attached to the shaft of Law to obtain examination material from a patient to lessen the burden of medical procedures. Wherein being able to perform imaging and biopsy increases the usability of the apparatus and decreases the amount of procedures needed. (see paragraph 6, “The biopsy needle assembly “12” is detachably mounted to the probe for obtaining tissue and fluid samples”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER WOLFE NELSON whose telephone number is (571)272-7551. The examiner can normally be reached Mon-Fri 8-am5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ashley Buran can be reached on (571) 270-5284The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.N./
Examiner, Art Unit 3793  


/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793